                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 LEYLA GAIVEHCHI,                                §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §      Civil Action No. 3:19-CV-980-L
                                                 §
 WILHELM BIERMAN, Field Office                   §
 Director, U.S. Citizenship & Immigration        §
 Services,                                       §
                                                 §
                 Defendant.                      §

                                             ORDER

       This case was referred to Magistrate Judge David Horan, who entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”) on October

1, 2019, recommending that the action be dismissed without prejudice pursuant to Federal Rule of

Civil Procedure 4(m) for Plaintiff Leyla Gaivehchi’s failure to effect service on Defendant, and

pursuant to Federal Rule of Civil Procedure 41(b) for failure to comply with a court order requiring

Plaintiff to effect service by September 3, 2019. No objections were filed to the Report.

       Having reviewed the pleadings, file, record in this case, and the Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court dismisses without prejudice this action pursuant to

Federal Rules of Civil Procedure 4(m) and 41(b) for Plaintiff’s failure to effect service on

Defendant and failure to comply with the court’s order to do so.




Order – Page 1
       It is so ordered this 15th day of November, 2019.



                                                  _________________________________
                                                  Sam A. Lindsay
                                                  United States District Judge




Order – Page 2
